Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 13, 2017

The Court of Appeals hereby passes the following order:

A18A0251. JEDARRIUS TREONTA MEADOWS v. THE STATE.

        Jedarrius Treonta Meadows was indicted for malice murder, felony murder,
armed robbery, aggravated assault, and street gang terrorism. Because of concerns
with the contentious nature of the deliberations and for juror safety in the jury room,
the trial court declared a mistrial and stated that Meadows would be tried again in the
following term. Meadows then filed a plea in bar on double jeopardy grounds. The
trial court denied the plea in bar, and Meadows filed this appeal.

      Under our Constitution, the Supreme Court has appellate jurisdiction over
murder cases in which a sentence of death “was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). This jurisdiction includes all murder
cases, regardless of whether the State is seeking the death penalty or life
imprisonment. Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J.,
concurring). Thus, “[b]ecause the murder count[s] of the indictment remain[] pending
below, jurisdiction of this appeal lies in [the Supreme] Court.” Langlands v. State,
280 Ga. 799, 799 (1) (633 SE2d 537) (2006). Accordingly, this appeal is hereby
TRANSFERRED to the Supreme Court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/13/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.